DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a drive device for a vehicle axle, especially a rear axle, of a two-track vehicle, wherein the vehicle axle comprises: an axle differential, which can be connected at n input end to a primary drive machine and at an output end to flange shafts arranged on either side with vehicle wheels of the vehicle axle, wherein the vehicle axle is associated with a shiftable superimposing gear, which can be shifted to a torque distribution mode by means of a torque distribution shift element, in which a drive torque generated by an additional drive machine in a first load path can be coupled to one of the flange shafts in order to change a torque distribution on the two vehicle wheels, and the drive torque generated by the additional drive machine can be coupled to the input side of the axle differential in a second load path, and wherein the superimposing gear comprises a hybrid shift element for the activation of a hybrid mode, which, in a first hybrid shift position, engages the drive torque generated by the additional drive machine evenly distributed on the two flange shafts of the vehicle wheels via the axle differential in a first transmission stage of the superimposing gear and, in a neutral position, disengages the additional drive machine from the superimposing gear, wherein the hybrid shift element can be shifted into a second hybrid shift position in which the drive torque generated by the additional drive machine can be engaged, evenly distributed on the two flange shafts of the vehicle wheels, via the axle differential in a second transmission stage of the superimposing gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659